Filed 8/11/16 P. v. Baldwin CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B268424

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA093493)
         v.

RONALD BALDWIN,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Laura L.
Laesecke, Judge. Affirmed.
         James M. Crawford, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance by Plaintiff and Respondent.
                                      INTRODUCTION
          In 2012, defendant and appellant Ronald Baldwin pleaded no contest to inflicting
corporal injury on a spouse, cohabitant, or child’s parent (Pen. Code, § 273.5, subd. (a)1),
resisting an executive officer (§ 69), and committing misdemeanor vandalism (§ 594,
subd. (a)). With respect to the corporal injury offense, defendant admitted that he had
suffered a conviction for violating section 273.5, subdivision (a) within the prior seven
years. (§ 273.5, subd. (e)(1), now subd. (f)(1).) The trial court placed defendant on
formal probation for a period of five years on various terms and conditions and ordered
defendant to pay various fines and fees. The trial court also imposed a protective order
pursuant to which defendant was not to harass or disturb Ashley Thompson’s peace.
          In 2005, after a formal revocation hearing, the trial court found defendant to be in
violation of his probation. The trial court revoked defendant’s probation and sentenced
him to four years in state prison.
          Defendant’s appointed counsel filed an opening brief in accordance with People v.
Wende (1979) 25 Cal. 3d 436 requesting this court to conduct an independent review of
the record to determine if there are any arguable issues. On March 22, 2016, we gave
notice to defendant that counsel had failed to find any arguable issues and defendant had
30 days within which to submit by brief or letter any grounds of appeal, contentions, or
arguments he wished this court to consider. Defendant did not file a brief or letter. We
affirm.




1         All statutory citations are to the Penal Code unless otherwise noted.

                                                2
                                       BACKGROUND2
       In November 2015, defendant’s case was called for a possible probation violation.
At a formal probation revocation hearing, Thompson testified that defendant was her
children’s father. She admitted that on June 1, 2015, she called defendant’s probation
officer, Ronald Bournes, and said that she did not want to have any contact with
defendant because his behavior was having a negative effect on her children. She
explained, however, “[T]here were other underlying issues that resulted in that reaction.”
Thompson testified that she still wanted defendant in her life and was not concerned for
her well-being with him in her life.
       Bournes testified that defendant had not made any payments for any of his fines or
fees since he was placed on probation. Bournes spoke with defendant several times about
his financial obligations. Defendant said he was unemployed and unable to pay. Bournes
testified that although defendant said he was employed during the year following his
release from jail,3 he still did not make any payments for his fines or fees. Defendant
also did not report to Bournes on time—sometimes calling after his scheduled
appointment to set a new time.
       Bournes testified that on May 4, 2015, Thompson called him and said that
defendant was in her home and “wouldn’t give her keys back for her to leave.”
Thompson was upset with defendant. Bournes could hear defendant yelling in the
background, “We could have worked this out, why did you have to call the probation
officer . . . .” Bournes asked Thompson to put defendant on the telephone. Bournes told




2     As defendant appeals from the order revoking his probation, we set forth the facts
adduced at the probation revocation hearing and omit the facts underlying defendant’s
convictions.

3     In June 2013, the District Attorney of Los Angeles County moved to revoke
defendant’s probation. In October 2013, defendant admitted he violated his probation
and was sentenced to serve one year in jail. In September 2014, the trial court reinstated
defendant’s probation.

                                             3
defendant to give Thompson her keys and leave her home. Defendant eventually left the
apartment.
          On June 1, 2015, Thompson again called Bourne. She said that she was trying to
move but, apparently, the management company for her apartment building would not
allow her to move—i.e., to relinquish the lease—“as long as he was in the house.”
Thompson was upset with defendant. She told Bournes that she did not want any further
contact with defendant, saying “it wasn’t worth it because of the things that were
happening in front of the children.” Bournes told Thompson to call the police if
defendant would not leave. Bournes told defendant to leave the apartment and to have no
further contact with Thompson, something he had previously told defendant. Defendant
eventually left the apartment.
          Defendant testified in his own behalf. He testified that he was on the apartment’s
lease, he lived in the apartment, and he had his own set of keys to the apartment. He
admitted that he had not made any payments for his fines or fees.
          The trial court found defendant to be in violation of his probation. It found that
defendant failed to timely show up for his appointments with his probation officer,
defendant failed to make even $10 payments on his fines and fees, and “yelling at Ms.
Thompson, playing whatever this game is with the keys is not the correct way to interact
with her.” The trial court sentenced defendant to the middle term of four years in state
prison.


                                         DISCUSSION
          We have reviewed the record and are satisfied that defendant’s counsel has fully
complied with his responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.) Accordingly, we affirm the order.




                                                4
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               RAPHAEL, J.


We concur:



             TURNER, P. J.



             BAKER, J.




      Judge of the Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           5